Claims 1 to 6, 8, 9, 11 to 13, 16, 17, 19 to 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not support the newly added language “wherein the amino acid is not a dicarboxylic acid”.  Applicants cite paragraph 158 but this makes no mention or dicarboxylic acid.  As such this is considered to be new matter.

Applicants’ amendment to the claims have overcome the prior art for reasons of record.  This necessitated an updated review of the prior art and thus the following new grounds of rejection.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 6, 8, 9, 11 to 13, 16, 17 and 19 to 21 are rejected under 35 U.S.C. 103 as being unpatentable over Spyropoulos et al. 2003/0013803 in view of Maruyama et al. 5,726,241.
	The teachings in Spyropoulos et al. were noted in the previous office action.
	Spyropoulos et al. teach aminosilicone emulsions as finish compositions.  As can be seen from the abstract the emulsions contain an amino polysiloxane and an acid.
	Of particular importance please see paragraphs 7 and on, specifically noting that the formula in paragraph 7 reflects the same general structure as now found in claim 1.  See also the specific amino Q groups found in paragraphs 15-17, 19 and 20.  Para. 38 teaches an amount of aminopolysiloxane as high as 75 parts by weight of the total emulsion, which overlaps significantly with the claimed range of 50 to 90 wt% such that 
	See paragraph 30 which specifically delineates, as possible acids, aspartic acid and glutamic acids, among others, that meet the requirement of the dicarboxylic acid or derivative as claimed, as well as meeting specific claims 4, 6, 8, 9, 11 to 13, 16 and 17.  Note that paragraph 27 teaches that the acids must have a pKa of less than 6.
	Paragraph 34 and on teach that the composition is an emulsion with water and an emulsifier such that the composition of Spyropoulos et al. contains each of the com-ponents required by claims 1, 6, 8, 9, 11 to 13, 16 and 17.  
	Thus this differs from that claimed in that it does not teach the specific amount of emulsifier as claimed.  Adjusting the amount of emulsifier, in an effort to optimize emulsion properties such as particle size, shear stability and shelf life, would have been within the skill of the ordinary artisan such that finding useful amounts would have been obvious over the teachings of Spyropoulos et al.  Note that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). In this manner the instant claims are rendered obvious.
	This also differs from that claimed in that it does not teach the addition of an amino acid that is not a dicarboxylic acid or 2-(dibutylamino)ethanol acetate.
	Maruyama et al. teach a composition that is an aminosiloxane emulsion contain-ing an acid used to treat fibers.  As such it is analogous art with Spyropoulos et al. and the instant invention.  This reference teaches, on column 6, lines 13 and on, that the addition of an amino carboxylic acid lowers the viscosity of the finish composition and aqueous solution  such that subsequent treatment of fibers is facilitated and the finish can be rapidly and evenly deposited.
	From this one having ordinary skill in the art would have found the addition of an amino carboxylic acid as found in Maruyama et al. obvious.  Note that such amino acids are not dicarboxylic acids.  For instance column 14, line 38, teaches dibutylethanol amine acetate, meeting claimed compound (ii) and claim 5.  The composition in column 15, line 38, teaches B-alanine meeting claimed (i) as well as claim 4.

	For claim 4, in addition to that noted supra, paragraph 30 teaches aminocarboxy-lic acids such as glutamic acid (which meets the requirement of the dicarboxylic acid in claim 1 as well as claim 4).  Thus selecting this specifically delineated acid, as the skill-ed artisan would do from the teachings in paragraph 30, will meet the requirements of both claims 1 and 4.
	For claim 19 note that the amount of up to 75 wt% overlaps with this claimed amount such that one having ordinary skill in the art would have found an amount within the claimed range to have been obvious.
	For claim 20 see paragraph 36 which teaches such emulsifiers.
	For claim 21 note that supra regarding adjusting the amount of emulsifier in an effort to obtain the useful and intended results of such as component.

Claims 1 to 6, 8, 9, 11 to 13, 16, 17 and 19 to 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. in view of Spyropoulos et al.
	Maruyama et al. teach a composition that contains an aminosiloxane, a mono-acid, an amino acid and an emulsifier.  While the entire teachings in Maruyama et al. are relied upon in making this rejection the Examiner draws specific attention to the working examples as found on column 14. For instance Finish 4 prepares a composition having 100 parts of a 2:1 aminosiloxane/surfactant blend.  This corresponds to about 66 parts aminosiloxane and 33 parts of surfactant and meets the claimed amounts of each.  This also contain dibutylethanol amine acetate, meeting the claimed amino acid as well as claim 5.  This differs from that claimed in that it does not contain a dicarboxylic acid as claimed.  Instead this contains a monocarboxylic acid.  In Finish 4 it is lactic acid but column 5, lines 22 and on teach various others.  
	Spyropoulos et al. teach a composition that contains an aminosiloxane, a mono-acid and an emulsifier that is used to treat fibers in a comparable manner as Maruyama 
	As such one having ordinary skill in the art would have been motivated to use these dicarboxylic acids in the place of the mono acids found in Maruyama et al. with the expectation of obtaining useful, predictable and comparable results.  In this manner the instant claims 1, 4, 6, 8, 9, 11 to 13, 16 and 17 are rendered obvious.
	For claims 2 and 3 note that Spyropoulos et al. teach that the dicarboxylic acids and the monocarboxylic acids can be used in combination such that the skilled artisan would have found a combination of acids as claimed obvious.  For instance, in Finish 7, rather the replacing all of the acetic acid with an acid such as aspartic or glutamic, the skilled artisan would have been motivated to replace only part of the acetic acid, thereby rendering obvious these claims.  Note that such a combination would meet claim 4 as well.
	For claims 19 to 21 note that the above Finish referred to in Maruyama et al. meets this requirement.
	
	The Examiner recognizes that applicants refer to Maruyama et al. in the specification as a comparative example but notes that the claims are not commensurate in scope with the are inventive compositions in this comparison such that the results therein do not sufficiently represent unexpected results for the breadth of the claimed composition.  

Applicants remarks have been considered but are not deemed persuasive of allowability over the prior art in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.



Mgm
3/26/22



/MARGARET G MOORE/Primary Examiner, Art Unit 1765